Citation Nr: 1636382	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-38 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from September 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied a disability rating in excess of 10 percent for the Veteran's service-connected residuals of left knee injury.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 10 percent for residuals of a left knee injury, status post medial meniscectomy.  Unfortunately, the Board finds that additional development must be conducted before this claim can be adjudicated.   

The Board notes that the Veteran was last provided with a VA examination relevant to his left knee symptomatology in April 2010, over six years ago.  In his June 2016 Post-Remand Brief, the Veteran's representative indicated that the Veteran's left knee disability had worsened and that the April 2010 VA examination was too old to adequately evaluate the current state of the condition.  Additionally, in a November 2010 statement, the Veteran's representative questioned the adequacy of the April 2010 VA examination report.  

A review of the record reveals that in December 2013 the RO requested that the Veteran be scheduled for a new VA examination.  However, a March 2014 Report of General Information indicated that although a VA examination was scheduled at the Dallas VA Medical Center in Dallas, Texas, in December 2013, the Dallas VA Medical Center canceled the examination and requested that it be rescheduled at the Overton Brooks VA Medical Center in Shreveport, Louisiana, because that facility was closer to the federal correctional institution in which the Veteran was incarcerated.  In February 2014,  the Overton Brooks VA Medical Center canceled the examination because the Veteran had never been seen at their facility and had no primary care provider.  The RO subsequently determined that all efforts to afford the Veteran an examination had been exhausted, and he was never seen for a another VA examination relevant to his service-connected left knee disability. 

Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Veteran should be scheduled for another VA examination to assess the nature and severity of his service-connected left knee symptomatology.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA knee examination to assess the current level of severity of his service-connected residuals of a left knee injury, status post medial meniscectomy.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to determine the current level of impairment and severity of the Veteran's residuals of a left knee injury, status post medial meniscectomy.  The examiner is specifically asked to describe flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the left knee degenerative joint disease, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Additionally, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner is asked to determine whether there is any ligament instability, recurrent subluxation, or lateral instability of the left knee and, if so, its severity.

A complete rationale for any opinion offered should be provided.

2.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  Failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, then provide an additional supplemental statement of the case to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




